                                          Case 4:20-cv-00605-YGR Document 19 Filed 07/16/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    VINTON FROST,                                     CASE NO. 20-cv-00605-YGR
                                   7                    Plaintiff,
                                                                                          ORDER DISMISSING CASE WITHOUT
                                   8              vs.                                     PREJUDICE
                                   9    BARACK OBAMA,
                                  10                    Defendant.

                                  11          On June 5, 2020, the Court issued an order dismissing plaintiff’s complaint with leave to

                                  12   amend and ordering plaintiff to file any amended complaint no later than July 10, 2020. No such
Northern District of California
 United States District Court




                                  13   amended complaint has been filed. Accordingly, the case is hereby DISMISSED WITHOUT

                                  14   PREJUDICE.1

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: July 16, 2020
                                                                                              YVONNE GONZALEZ ROGERS
                                  18                                                     UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28          1
                                                  The case management statement currently set for Monday, July 20, 2020 is VACATED.
